Citation Nr: 1743107	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-19 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Whether the reduction of the rating for the Veteran's lumbar spine disability from 20 percent to 10 percent, effective October 1, 2012, was proper.

3.  Entitlement to service connection for a left shoulder disability, to include arthritis.

4.  Entitlement to service connection for a respiratory disability, to include bronchitis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to September 1993, from November 2002 to November 2003, and from February 2004 to August 2004.

These matters come before the Board of Veterans' Appeals (Board) from the RO.  Pursuant to guiding precedent set forth by the Court of Appeals for Veterans Claims (Court), the Board has expanded the scope of the Veteran's service connection claim for bronchitis as indicated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its Finding of Fact and Conclusion of Law. 

The issues of entitlement to an increased rating for PTSD, the propriety of reducing the rating for a lumbar spine disability, and service connection for a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT 

The Veteran injured his left shoulder during active duty service, the evidence is at least in relative equipoise as to whether he has a current diagnosis of left shoulder arthritis, and he has competently and credibly shown continuity of symptomatology.  


CONCLUSION OF LAW

The criteria to establish service connection for a left shoulder disability have been met.  See 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a left shoulder disability is granted.


REMAND

Although the Veteran has already received an examination related to his service connection claim for a respiratory disability, the Board observes that he has submitted additional argument inherently arguing that it was not adequate to fairly adjudicate his claim.  See Appellant Brief, 1 (May 2, 2014) (VBMS).  In this regard, the Board acknowledges that the VA examination failed to find evidence of a current respiratory disability.  See VA Examination, 7 (Dec. 16, 2009) (VBMS) (indicating that the Veteran's acute bronchitis had resolved with no objective finding of residual functional limitation).  Notably, the Veteran has submitted additional evidence, dated after his VA examination that appears to contradict this examination finding.  See, e.g., Private Treatment Records, 61(May 2, 2014) (VBMS) (noting complaints of "wheezing").  Affording him the benefit of the doubt, the Board finds that he should be provided with an additional examination to more appropriately address the nature, severity, and etiology of any respiratory disability present.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board also acknowledges that although the Veteran failed to report for his most recent mental health and lumbar spine VA examinations, he has shown good cause for his absence.  See Affidavit, 1 (Oct. 13, 2016) (VBMS).  Consequently, the Board finds that a remand is necessary to provide him with additional medical examinations.

The remaining claim for a TDIU is inextricably intertwined with the claims being remanded.  Therefore, adjudication of the TDIU claim would be premature at this juncture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and private treatment records.

2.  Schedule the Veteran for appropriate VA examinations to determine the current severity and symptoms of his service-connected lumbar spine disability and PTSD.  The examiner should also address the functional impact of these disabilities.

The AOJ should ensure that the examiner provides all information required for rating purposes.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, severity, and etiology of any respiratory disability present. 

The examiner is asked to identify any respiratory disability present and then opine whether any identified disability is at least as likely as not (50 percent probability or greater) caused by the Veteran's active duty service.

In rendering the requested opinion the examiner is asked to specifically discuss the Veteran's competent and credible lay statements of being exposed to hazardous fumes during his active duty service.  See, e.g., Veteran Statement, 1 (July 1, 2008) (VBMS).  

The examiner should also address any treatment records that acknowledge a diagnosis of bronchitis, or other respiratory condition, during and/or following the Veteran's periods of active duty service.  See, e.g., Service Treatment Records, 4 (Nov. 26, 2014) (VBMS).  

Finally, in addressing the question of causation, the examiner should discuss the Veteran's reported history of smoking tobacco and the treatment records that have attributed some of his diagnosed respiratory conditions to his smoking history.  See, e.g., Private Treatment Records, 26 (Mar. 29, 2005) (VBMS).

4.  Then, re-adjudicate the claims.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative with a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


